DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 5,376,424 in view of either WO2016/113423 Mack or JP2002310384. As to claim 1, Watanabe discloses a vacuum heat insulator comprising a container constituting an airtight structure (col. 7, lines 3-4) as shown in Fig. 5, a core material 12 provided inside the container, an exhaust hole 21 provided in the container, and a sealant 15 (mistakenly labeled with the numeral 12 in Fig. 5) for sealing the exhaust hole, wherein the exhaust hole is configured for evacuation inside the container through the exhaust hole, the sealant is configured to seal the exhaust hole while maintaining a vacuum inside the container (col.8, lines 24-29), and the sealant includes at least a metal foil 16. Watanabe also discloses a heat-resistant layer 19 on the outer surface of his metal foil layer. However, Watanabe does not disclose a reinforcement layer between the core and the outer plates 1 and 6. The secondary references disclose the use of reinforcing layers 5 between the core 2 and outer plate layers 6 in a vacuum insulation panel; see [00121] and Fig. 3 of Mack and the translation of JP2002310384. It would have been obvious to one of ordinary skill in the art to incorporate a reinforcing layer between the core and outer plate layers in Watanabe in view of the teachings in WO2016/113423 or JP2002310384 in order to provide a degree of structural integrity to the panel. Regarding the use of steel as the reinforcement, both secondary references disclose the use of steel as a reinforcing layer in vacuum panels; see [0005] of Mack and the translation of JP2002310384. Therefore, it would have been obvious to one of ordinary skill in the art to use steel as the reinforcing layer in Watanabe in view of the teachings in the secondary references. 
As to claim 2 and 6, Watanabe discloses that layer 19 can be made from the same material as his layer 3 which may be a heat resistant plastic film. It would have been obvious to one of ordinary skill in the art to make the surface layer 19 in Watanabe from a material that has a melting point above 200 degrees centigrade depending on the end use requirements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. As to claim 6, the claimed thickness is disclosed by Watanabe at col. 9, line 10.
As to claim 3 and 7, the adhesive layer 22 in Watanabe is disclosed as being a thermal adhesive at col. 7, line 15. It would have been obvious to one of ordinary skill in the art to use a thermal adhesive with a melting point less than 180 degrees centigrade in order not to damage other parts of the panel when sealing the holes 21. Watanabe at col. 9, lines 6-7 also discloses an adhesive layer with the claimed thickness.
As to claim 5, this feature is disclosed by Watanabe at col. 9, line 11.
As to claim 8, it would also have been obvious to one of ordinary skill in the art to adjust the thickness of said reinforcing layer in the combined prior art of Watanabe and either WO2016/113423 or JP2002310384 to fall within the broadly claim range of 1 mm or more since a change in size is within the level of ordinary skill in the art.
As to claim 9, this feature is disclosed by Watanabe at col. 6, lines 66-67.
As to claim 10, the examiner takes official notice of the fact that it is well-known in the refrigerator art, i.e. container art, to use vacuum insulation panels as insulation. Therefore, it would have been obvious to one of ordinary skill in the art to use the vacuum insulation panel of Watanabe in the wall of a refrigerator.

As to claim 11, the vacuum panel disclosed by Watanabe can be considered to be a wall, and therefore, reads on the claim.
 
Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive. Applicant argues that Mack does not disclose or teach that the reinforcement is a steel metal and that with a steel reinforcement the exhaust port can bear pressure at the time of welding. However, these arguments are not convincing because Mack discloses that a steel reinforcement layer is known in the vacuum panel art [0005] and there is nothing of record to support an argument that the claimed steel layer is more effective at bearing pressure or resisting deformation than the “rigid” reinforcement layer in Mack. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783